AMENDED PUBLISHED ORDER

By an order on May 2, 2013, this Court granted a petition seeking transfer of jurisdiction from the Court of Appeals and allowed the filing of appellate briefs. Since then, the Appellant and Appellees have filed their briefs and appendices with this Court, and a transcript of trial court proceedings has been submitted. After further review, including consideration of points presented by counsel in their appellate briefs and at oral argument, and after discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal. Accordingly, the order granting transfer is VACATED, and transfer is hereby DENIED. The decision of the Court of Appeals, Indiana Newspapers, Inc. v. Miller, 980 N.E.2d 852 (Ind.Ct.App.2012), ajfd on reh’g (Ind. Ct.App.2013) (“Miller II”), is hereby REINSTATED as Court of Appeals authority. Pursuant to Appellate Rule 58(B), this appeal is at an end.
Previously, the Court of Appeals in In re Indiana Newspapers Inc., 963 N.E.2d 534 (Ind.Ct.App.2012) (“Miller 7”) addressed the merits of the issues before it but did not address jurisdiction. Because transfer was not sought from Miller I, it became final as to all matters directly addressed. After the trial court applied the holding in Miller I, the Appellant again appealed, but the Court of Appeals in Miller II held it did not have jurisdiction to address the Appellant’s appellate claims. The decision in Miller II does not undermine the merits determination of Miller I or diminish its precedential value.
The Court DIRECTS the Clerk to certify this appeal as final and to send copies of this order to the Hon. Margret G. Robb, Chief Judge of the Court of Appeals; the Court of Appeals Administrator; and all counsel of record.
The Court DIRECTS the Clerk of this Court to post a copy of this Amended Order to the Court’s website, and DIRECTS Thomson/Reuters to replace the previous order issued on September 27, 2013, with this Amended Order and to publish this Amended Order in the bound volumes of this Court’s decisions. ■
DICKSON, C.J., and RUCKER, DAVID, and MASSA, JJ., concur.
RUSH, J., dissents from the denial of transfer.